SUMMARY ORDER

Zion Tsabbar appeals from a September 29, 2003 judgment of the United States District Court for the Southern District of New York (Berman, /.), dismissing Tsabbar’s claims against various individuals associated with a residential co-op (the “Coop defendants”) and the State of New York (the “New York State defendants”). We assume that the parties are familiar with the facts, the procedural history and the scope of the issues presented on appeal.
All of Tsabbar’s current claims against the Co-op defendants were previously raised or could have been raised by Tsabbar in state court. Those claims are thus barred by the Rooker-Feldman doctrine: “inferior federal courts lack subject matter jurisdiction ‘over cases that effectively seek review of judgments of state courts and that federal review, if any, can occur only by way of a certiorari petition to the Supreme Court.’ ” Phifer v. City of New York, 289 F.3d 49, 55 (2d Cir.2002) (quoting Moccio v. New York State Office of Court Admin., 95 F.3d 195, 197 (2d Cir.1996)).
Tsabbar’s claims against the New York State Defendants, challenging the conduct of New York State judges, are barred by either the Eleventh Amendment to the United States Constitution or the doctrine of judicial immunity, or both. See Davis v. New York, 316 F.3d 93, 101 (2d Cir.2002); Tucker v. Outwater, 118 F.3d 930, 932-33 (2d Cir.1997). To the extent Tsabbar’s claims against the New York State defendants seek a reversal of prior decisions of the New York State courts, those claims are barred by the Rooker-Feldman doctrine.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.